Exhibit 10.2

NOTE PURCHASE AGREEMENT

Hudson Technologies, Inc.

PO Box 1541, One Blue Hill Plaza

Pearl River, NY 10965

Gentlemen:

This Agreement, dated March 19, 2009, sets forth the agreement of Hudson
Technologies, Inc. (the "Company") and Richard Parrillo (the "Purchaser") with
respect to the purchase by the Purchaser from the Company of an aggregate of
$1,000,000 principal amount of a 10% Secured Subordinated Promissory Note (the
"Note") for a purchase price of $1,000,000.

The Company hereby agrees to sell to the Purchaser, and the Purchaser hereby
agrees to purchase from the Company, the principal amount of the Note, the form
of which is attached hereto as Exhibit A

In order to induce the Company to sell the Note hereunder, the Purchaser hereby
represents and warrants to, and covenants with, the Company as follows:

The Purchaser understands that (A) the transaction in which the Company is
selling and the Purchaser is acquiring the Note has not been registered under
the Securities Act of 1933, as amended (the "Act"), or the securities laws of
any state, based upon applicable exemptions from such registration requirements;
(B) the interest of the Purchaser in the Note may not be sold or otherwise
transferred by the Purchaser unless the Note has been first registered under the
Act and any applicable state securities laws, or unless exemptions from such
registration provisions are available with respect to said sale or transfer; and
(C) the Company is under no obligation to register the Note under the Act or any
state securities laws or to make any exemption from registration available to
the Purchaser;

The Purchaser is acquiring the Note solely for the account of the Purchaser for
investment purposes and not with a view to distribution;

The Purchaser agrees that he will not sell, transfer, hypothecate or otherwise
dispose of any interest in the Note other than pursuant to an effective
registration statement under the Act unless prior thereto the Company receives
either an opinion of the Company's counsel or counsel for the Purchaser
reasonably acceptable to the Company, in form and substance reasonably
acceptable to the Company, that the proposed transaction is exempt from the
registration provisions of the Act and the registration provisions of all
applicable state securities laws.

The Purchaser has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks involved in the
purchase of the Note;

The Purchaser represents that he is an "accredited investor" as such term is
defined in Rule 501 of Regulation D promulgated under the Act;

The Purchaser has received or had access to and has reviewed the Company's
Annual Report on Form 10-K for the year ended December 31, 2008 and any Current
Reports on Form 8-K filed by the Company since December 31, 2008 and the
Purchaser understands that, in addition to the risks relating to the Company set
forth in the foregoing reports filed by the Company with the Securities and
Exchange Commission, an investment in the Note is subject to the following
additional risks:

 * the offering price and other terms of the Note do not necessarily bear any
   relationship to the value of the Company's assets, its net worth and its
   results of operations or any other established criteria of value.
 * Payment of principal and interest under the Note is subordinated and subject
   to the prior rights of Keltic Financial Partners LP and Bridge Healthcare
   Finance, LLC, (collectively, "Keltic") and to any additional debt that the
   Company has issued or may issue that ranks senior to the Notes. Right of
   payment of principal and interest under the Note will rank pari passu with
   the holders of up to $1,000,000 principal amount of additional Notes that the
   Company is issuing on or about the date hereof and to any future Company debt
   that ranks pari passu with the Notes. The security interest granted to the
   Company to the Purchaser of the Notes pursuant to the Security Agreement (as
   defined in the Notes) will be pari passu with the holders of up to $1,000,000
   principal amount of additional Notes that the Company is issuing on or about
   the date hereof, but will be subordinate to a first priority security
   interest held by Keltic, a continuing security interest held by Busey Bank
   and current security interests held by purchase money lenders with respect to
   certain assets of the Company. The Company may also issue additional debt
   after the date hereof that ranks senior to, or pari passu with, the Notes.
 * the Company may not be able to meet its obligations relating to the Note.

The Purchaser has had a reasonable opportunity to ask questions of and receive
answers from the Company, or a person or persons acting on behalf of the
Company, concerning the Company and its financial condition, and all such
questions, if any, have been answered to the full satisfaction of the Purchaser;

The Purchaser has full power and authority to execute and deliver this Agreement
and to perform the obligations of the Purchaser hereunder, and this agreement is
a legally binding obligation of the Purchaser in accordance with its terms.

Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and assigns.

This Agreement and the documents referenced herein and in Exhibit A attached
hereto contain the entire agreement of the parties and there are no
representations, covenants or other agreements except as stated or referred to
herein and therein.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to conflicts of law principles.

This Agreement may only be modified by a written instrument executed by the
Purchaser and the Company.

All notices or other communications hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally or mailed by certified or
registered mail, return receipt requested, postage prepaid, as provided in the
Note.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.



COMPANY:

   

HUDSON TECHNOLOGIES, INC.

   

By:

/s/ Kevin J. Zugibe

Name:

Kevin J. Zugibe

Title:

C.E.O.

Address:

One Blue Hill Plaza

 

Pearl River, New York 10985



 

 

 

 

 

 

 

 







PURCHASER:

     

/s/ Richard Parrillo

 

Richard Parrillo



 

 

 

EXHIBIT A



THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), PURSUANT
TO SECTION 4(2) OF SAID ACT AND NOT WITH A VIEW TO OR IN CONNECTION WITH THE
DISTRIBUTION THEREOF. THIS NOTE MAY NOT BE OFFERED FOR SALE OR SOLD OR OTHERWISE
DISPOSED OF EXCEPT UPON COMPLIANCE WITH THE REGISTRATION PROVISIONS OF THE ACT
OR AN EXEMPTION FROM SUCH PROVISIONS.

THIS NOTE IS SUBJECT AND SUBORDINATE TO THE RIGHTS OF KELTIC FINANCIAL PARTNERS,
LP AND BRIDGE HEALTHCARE FINANCE, LLC, PURSUANT TO A CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT, DATED MARCH 26, 2009.

 

HUDSON TECHNOLOGIES, INC.

10% SECURED SUBORDINATED PROMISSORY NOTE

$1,000,000.00

March 26, 2009

 

Pearl River, New York

MAKER'S PROMISE TO PAY

FOR VALUE RECEIVED, Hudson Technologies, Inc., a New York Corporation having its
principal offices located at PO Box 1541, One Blue Hill Plaza, Pearl River, New
York (the "Maker") promises to pay to the order of Richard Parrillo (the
"Payee") having an address at 163 Hooton Road, Mount Laurel, NJ 08054, at
Payee's address set forth above (or at such other place as the holder of this
Note may from time to time direct by notice in writing to Maker), the principal
sum of One Million and 00/100 ($1,000,000.00) Dollars in such coin or currency
of the United States as shall at the time be legal tender for the payment of
public and private debts, on September 30, 2009 (the "Maturity Date") as
evidenced by this instrument (the "Note"). The Payee, assignee or anyone
entitled to receive payments under this Note shall be hereinafter referred to as
the "Note Holder". This Note is one of a series of subordinated promissory notes
being issued by the Company on or about March 26, 2009 pursuant to the Company
in the aggregate principal amount of $ 2,000,000 (collectively, the "Notes").

INTEREST

Interest will be charged on the outstanding principal of this Note from time to
time until the full amount of principal has been paid, at an annual rate of ten
(10.00%) percent (the "Note Rate").

PAYMENTS
 a. Interest accrued on the outstanding principal amount of this Note shall
    otherwise be payable monthly in arrears on the first day of each month
    commencing April 1, 2009 and continuing each month thereafter. Any and all
    unpaid interest shall be due and payable on the Maturity Date. The interest
    payable hereunder will not be added to the unpaid principal amount of the
    Note and will not accrue interest at the Note Rate.
 b. Notwithstanding anything to the contrary contained in this Note, Maker shall
    not be obligated to pay, and the Note Holder shall not be entitled to
    charge, collect or receive, interest in excess of the maximum rate allowed
    by applicable law. During any period of time in which the interest rate
    specified herein exceeds such maximum rate, interest shall accrue and be
    payable at such maximum rate. Any amounts of interest collected by the Note
    Holder in excess of such maximum rate shall be deemed to apply to principal
    and all payments of interest and principal shall be recalculated to allow
    for such characterization.
 c. All payments received on account of this Note shall be applied first to the
    payment of accrued interest on this Note, and then to the reduction of the
    unpaid principal balance of this Note. Interest shall be computed on the
    basis of a year of 360 days, for the actual number of days elapsed.
 d. In the event that the date for payment of any amount payable under this Note
    falls due on a Saturday, Sunday or public holiday under the laws of the
    State of New York, then such payment shall be made on the first business day
    following the date on which such payment shall have so fallen due, without
    any interest or other payment in respect of such delay, with the same force
    and effect as if made on the date payment had originally fallen due.

MAKER'S RIGHT TO PREPAY

The Maker shall not have the right to prepay any part of this Note without the
express written consent of the Payee.

MAKER'S FAILURE TO PAY AS REQUIRED

Not in limitation of any other right at law or in equity, upon the occurrence of
any of the following events of default (each, an "Event of Default"), the unpaid
principal amount of this Note shall become immediately due and payable by the
Maker, together with the interest accrued thereon, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Maker:

 a. The Maker's failure to make any payment of principal and/or interest due
    under this Note on the date the same is due;
 b. The Maker's failure to keep and perform all promises, agreements, conditions
    and provisions of this Note, which, if such default does not involve the
    payment of money, is not cured within ten days; or
 c. The Maker makes a general assignment for the benefit of creditors; or files
    a voluntary petition in bankruptcy, or a petition for reorganization

,
arrangement, composition, readjustment or similar relief under any present or
future statute, law or regulation, or shall file an answer admitting or not
contesting the material allegations of a petition against it in any such
proceeding; or admits in writing its inability to pay its debts as they become
due; or permits an attachment to be made on any substantial part of Maker's
property or assets; or if an involuntary petition in bankruptcy is filed against
any obligor and not dismissed within sixty (60) days; or if a receiver or
trustee is appointed for all or any part of the property and assets of any
obligor.

Upon any such Event of Default all sums payable hereunder shall be immediately
due and payable together with all reasonable expenses incurred by the Note
Holder in the collection of this indebtedness resulting from such Event of
Default, including, without limitation, the Note Holder's reasonable fees for
one attorney of its choice for representation of the Note Holder in connection
with the collection of such indebtedness.

6.

REQUIRED NOTICES



Unless applicable law requires a different method, any notice required to be
given to any of the parties hereto shall be in writing and shall be deemed to
have been sufficiently given by delivering it or by mailing it by first class
mail to such party at the address set forth above or any alternate address as
provided by such party in writing.

7.

SECURITY AND SUBORDINATION



This is the Note referred to in that certain Security Agreement between the
Maker and the Payee, dated March 18, 2009 (the "Security Agreement"), and is
entitled to the benefits of all of the terms and conditions and the security of
all of the security interests and liens granted pursuant to the Security
Agreement. This Note shall be subordinated to all indebtedness, liabilities and
other obligations of the Company, whether now existing or hereinafter incurred,
except that this Note shall rank pari passu with the other Notes and except to
the extent expressly provided in agreements relating to any such indebtedness,
liabilities and other obligations.

8. MISCELLANEOUS

a. No delay or omission by the Note Holder in exercising any right or power
hereunder shall operate as a waiver of such right or power, and a waiver on one
occasion shall not be construed as a waiver or a bar to the exercise of any
right on any other occasion.

b. The rights and remedies of the Note Holder as provided in this Note shall be
cumulative and concurrent, and may be pursued singly, successively, or together
at the sole discretion of the Holder. The failure to exercise any such right or
remedy shall in no event be construed as a waiver or release of said rights or
remedies or of the right to exercise them at any time later.

c. None of the terms and conditions of this Note may be amended, modified or
waived orally, but only in a writing signed by the Maker and the Note Holder.

d. This Note shall be governed by, and construed in accordance with, the
domestic laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

e. If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected hereby.

f. This Note shall be binding upon the Maker and the Maker's successors and
assigns; provided that the Maker may not assign this Note without the Note
Holder's consent.

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.

 

HUDSON TECHNOLOGIES, INC.

 

By:__________________________

Name:

Title:

 

 